DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 14, 2022 has been entered. Claims 1-25 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7,  13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockway (W0 2013/043157 A2) (hereinafter – Brockway).

Regarding claim 1, Brockway discloses A method for detection and characterization of evoked potentials in muscles, comprising (Abstract and entire document):
recording electrical signals from at least one of a patient's muscles (Page 10, lines 10-20, “EMG”);
dividing the electrical signals into sequential segments (Page 34, lines 10-25 “segmented in time domain”);
calculating, for each segment, a highest statistical difference Si between the electrical signal in that segment and background noise (Page 24, lines 25-30, page 48 lines 5-30);
 calculating a dynamic threshold h (Page 24, lines 25-30, page 48 lines 5-30); and
detecting an evoked potential in the at least one of the patient's muscles if Si > h in at least 5000 of the segments (Page 24, lines 25-30, page 48 lines 5-30).
Regarding claim 6, Brockway discloses The method of claim 1, wherein the electrical signals are electromyography signals (Page 10, lines 10-20, “EMG”).
Regarding claim 7, Brockway discloses The method of claim 1, further comprising reducing the noise of the electrical signals (Page 24, lines 25-30, page 48 lines 5-30).
Regarding claim 13, Brockway discloses The method of claim 1, further comprising extracting at least one feature of the evoked potential (Page 10 lines 28-34 and page 24 lines 25-30).
Regarding claim 14, Brockway discloses The method of claim 13, wherein the feature is one of a peak-to-peak interval, a min- max interval, an activation latency, and an integrated EMG (Page 10 lines 28-34 and page 24 lines 25-30).
Regarding claim 15, Brockway discloses The method of claim 13, further comprising displaying the at least one feature in a visually perceptible format (Page 10 lines 28-34 and page 24 lines 25-30).
Regarding claim 17, Brockway discloses The method of claim 1, wherein recording electrical signals from at least one of the patient's muscles includes recording electrical signals from a plurality of the patient's muscles, and wherein detecting an evoked potential in the at least one of the patient's muscles includes  associating the evoked potential with one of the patient's muscles in the plurality of the patient's muscles (Page 10, lines 10-20, “EMG”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (W0 2013/043157 A2) (hereinafter – Brockway).

Regarding claims 9 and 10, Brockway discloses The method of claim 1, wherein Si is determined by and wherein h is determine by: are not explicitly disclosed by Brockway, however Brockway discloses similar equations see (Page 18 line 28- page 19 line 8). There are limited possibilities in which the equations could be. 
Since eliminating noise is a key factor in the success of the invention. As discussed by Brockway, See abstract. This practice is well known in the physiological signal community.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to perform signal denoising and to incorporate it into the system of Brockway since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (There are limited possibilities in which the equations could be.). 


Claims 2-5, 11-12, 16, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (W0 2013/043157 A2) (hereinafter – Brockway) in view of Marino (US 2007/0293782 A1) (hereinafter – Marino).

Regarding claim 2, Brockway discloses The method of claim 1, Brockway fails to disclose further comprising delivering a plurality of epidural stimulations to the patient's spinal cord at a first stimulation voltage, each of the plurality of epidural stimulations separated by a time interval.
However, in the same field of endeavor, Marino teaches further comprising delivering a plurality of epidural stimulations to the patient's spinal cord at a first stimulation voltage, each of the plurality of epidural stimulations separated by a time interval (Para. [0018], “This stimulus pulse may be carried out with a pulse passing between an epidural stimulating electrode and a corresponding skin surface return electrode,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an epidural stimulation as taught by Marino in order to detect nerves (Para. [0009], “The present invention provides methods and apparatus for informing an operator that a surgical tool or probe is approaching a nerve.”).
Regarding claim 3, Brockway discloses The method of claim 2, Brockway fails to disclose wherein the delivering and the recording occur concurrently.
However, in the same field of endeavor, Marino teaches wherein the delivering and the recording occur concurrently (Para. [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an epidural stimulation as taught by Marino in order to detect nerves (Para. [0009], “The present invention provides methods and apparatus for informing an operator that a surgical tool or probe is approaching a nerve.”).
Regarding claim 4, Brockway discloses The method of claim 2, Brockway fails to disclose wherein each of the sequential segments has a duration equal to the time interval.
However, in the same field of endeavor, Marino teaches wherein each of the sequential segments has a duration equal to the time interval (Para. [0032], “An advantage of rapidly delivering the stimulus pulses within the refractory period of the spinal nerves is that, at most, only a single "twitch" will be exhibited by the patient, as opposed to a muscular "twitching" response to each level of the stimulation pulse as would be the case if the increasing levels of stimulus pulse were instead delivered at intervals of time greater than the refractory period of the nerves.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an epidural stimulation as taught by Marino in order to detect nerves (Para. [0009], “The present invention provides methods and apparatus for informing an operator that a surgical tool or probe is approaching a nerve.”).
Regarding claim 5, Brockway discloses The method of claim 2, Brockway fails to disclose wherein each segment temporally overlaps with delivery of one of the plurality of epidural stimulations.
However, in the same field of endeavor, Marino teaches wherein each segment temporally overlaps with delivery of one of the plurality of epidural stimulations (Para. [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an epidural stimulation as taught by Marino in order to detect nerves (Para. [0009], “The present invention provides methods and apparatus for informing an operator that a surgical tool or probe is approaching a nerve.”).
Regarding claim 11, Brockway discloses The method of claim 1, Brockway fails to disclose further comprising delivering a plurality of epidural stimulations to the patient's spinal cord at a first stimulation voltage, followed by delivering a plurality of epidural stimulations to the patient's spinal cord at a second stimulation voltage, wherein the second stimulation voltage is unequal to the first stimulation voltage.
However, in the same field of endeavor, Marino teaches further comprising delivering a plurality of epidural stimulations to the patient's spinal cord at a first stimulation voltage, followed by delivering a plurality of epidural stimulations to the patient's spinal cord at a second stimulation voltage, wherein the second stimulation voltage is unequal to the first stimulation voltage (Para. [0064], “By either reaching the end of the increasing current amplitude staircase, (or by simply proceeding as far up the staircase as is necessary to detect a response at each myotome location), the present system obtains and stores an initial "baseline" set of current level onset values for each myotome location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an epidural stimulation as taught by Marino in order to detect nerves (Para. [0009], “The present invention provides methods and apparatus for informing an operator that a surgical tool or probe is approaching a nerve.”).
Regarding claim 12, Brockway discloses The method of claim 11, Brockway fails to disclose wherein the second stimulation voltage is higher than the first stimulation voltage.
However, in the same field of endeavor, Marino teaches wherein the second stimulation voltage is higher than the first stimulation voltage (Para. [0064], “By either reaching the end of the increasing current amplitude staircase, (or by simply proceeding as far up the staircase as is necessary to detect a response at each myotome location), the present system obtains and stores an initial "baseline" set of current level onset values for each myotome location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an epidural stimulation as taught by Marino in order to detect nerves (Para. [0009], “The present invention provides methods and apparatus for informing an operator that a surgical tool or probe is approaching a nerve.”).
Regarding claim 16, Brockway discloses The method of claim 15, Brockway fails to disclose wherein the visually perceptible format is a colormap image.
However, in the same field of endeavor, Marino teaches wherein the visually perceptible format is a colormap image (Para. [0027], “In an alternate design, different colors of lights may be simultaneously displayed to indicate currently measured onset values for each of the plurality of spinal nerve myotome locations, as compared to previously measured onset values.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an epidural stimulation as taught by Marino in order to detect nerves (Para. [0009], “The present invention provides methods and apparatus for informing an operator that a surgical tool or probe is approaching a nerve.”).
Regarding claim 18, Brockway discloses A method for detection and characterization of evoked potentials in muscles, comprising (Abstract and entire document):
delivering a plurality of stimulations to a patient at a stimulation voltage (Page 34, line 10- page 35 line 5), 
recording electrical signals from at least one of the patient's muscles (Page 10, lines 10-20, “EMG”), 
dividing the electrical signals into sequential segments (Page 34, lines 10-25 “segmented in time domain”);
calculating, for each segment, a highest statistical difference Si between the electrical signal in that segment and background noise (Page 24, lines 25-30, page 48 lines 5-30);
calculating a dynamic threshold h (Page 24, lines 25-30, page 48 lines 5-30);
determining whether Si > h in at least 5000 of the segments (Page 24, lines 25-30, page 48 lines 5-30); and
wherein the evoked potential is detected if Si > h in at least 50%o of the segments (Page 24, lines 25-30, page 48 lines 5-30).
Brockway fails to disclose epidural, each of the plurality of epidural stimulations separated by a time interval; 
wherein the recording is concurrent with the delivering; 
increasing the stimulation voltage until an evoked potential is detected;
However, in the same field of endeavor, Marino teaches epidural, each of the plurality of epidural stimulations separated by a time interval (Para. [0053] and para. [0032]); 
wherein the recording is concurrent with the delivering (Para. [0053]); 
increasing the stimulation voltage until an evoked potential is detected (Para. [0022] and claim 1);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an epidural stimulation as taught by Marino in order to detect nerves (Para. [0009], “The present invention provides methods and apparatus for informing an operator that a surgical tool or probe is approaching a nerve.”).
Regarding claim 19, Brockway discloses The method of claim 18, Brockway further discloses further comprising extracting at least one feature of the evoked potential (Page 10 lines 28-34 and page 24 lines 25-30).
Regarding claim 20, Brockway discloses The method of claim 19, Brockway further discloses wherein the feature is one of a peak-to-peak interval, a min- max interval, an activation latency, and an integrated EMG (Page 10 lines 28-34 and page 24 lines 25-30).
Regarding claim 21, Brockway discloses The method of claim 18, Brockway further discloses further comprising reducing the noise of the electrical signals (Page 10 lines 28-34 and page 24 lines 25-30).
Regarding claim 23, Brockway discloses A method for determining the location a muscle activation potential evoked from epidural stimulation and minimum voltage required to evoke activation potential, comprising (Abstract and entire document):
delivering a plurality of stimulations to a patient at a stimulation voltage (Page 34, line 10- page 35 line 5);
recording electrical signals from a plurality of the patient's muscles (Page 10, lines 10-20, “EMG”);
dividing the electrical signals into sequential segments (Page 34, lines 10-25 “segmented in time domain”);
reducing the noise of the electrical signals (Page 24, lines 25-30, page 48 lines 5-30);
calculating, for each segment, a highest statistical difference Si between the electrical signal in that segment and background noise (Page 24, lines 25-30, page 48 lines 5-30);
calculating a dynamic threshold h (Page 24, lines 25-30, page 48 lines 5-30);
determining whether Si > h in at least 5000 of the segments (Page 24, lines 25-30, page 48 lines 5-30); and
increasing the stimulation voltage until an activation potential is detected in one of the plurality of muscles, wherein the activation potential is detected if Si > h in at least 5000 of the segments (Page 24, lines 25-30, page 48 lines 5-30).
Brockway fails to disclose epidural
However, in the same field of endeavor, Marino teaches epidural (Para. [0053] and para. [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an epidural stimulation as taught by Marino in order to detect nerves (Para. [0009], “The present invention provides methods and apparatus for informing an operator that a surgical tool or probe is approaching a nerve.”).

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (W0 2013/043157 A2) (hereinafter – Brockway) in view of Hwang et al.  (KR 2013/0030788 A) (hereinafter – Hwang).

Regarding claims 8 and 22, Brockway discloses The method of claim 7, Brockway fails to disclose wherein reducing the noise comprises:  converting each electrical signal into a 2-D image; and applying an image smoothing method to the 2-D image to reduce signal noise.
However, in the same field of endeavor, Hwang teaches wherein reducing the noise comprises:  converting each electrical signal into a 2-D image; and applying an image smoothing method to the 2-D image to reduce signal noise (Abstract and entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an image smoothing method as taught by Hwang in order to reduce noise (Abstract).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (W0 2013/043157 A2) (hereinafter – Brockway) in view of Hwang et al.  (KR 2013/0030788 A) (hereinafter – Hwang) in further view of Tuzel et al. (US 2017/0076170 A1) (hereinafter – Tuzel).


Regarding claims 24 and 25, Brockway discloses The method of claim 8/22, Brockway fails to disclose wherein the image smoothing method is a Gaussian Markov Random Field model.
However, in the same field of endeavor, Tuzel teaches wherein the image smoothing method is a Gaussian Markov Random Field model (Para. [0004], “Gaussian Markov Random Fields (GMRFs) are often used in image inference tasks, such as denoising, inpainting, super-resolution, depth estimation. GMRFs model continuous quantities and can be efficiently solved using linear algebra.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Brockway to include an image smoothing method as taught by Tuzel in order to denoise the signals efficiently (Para. [0004], “Gaussian Markov Random Fields (GMRFs) are often used in image inference tasks, such as denoising, inpainting, super-resolution, depth estimation. GMRFs model continuous quantities and can be efficiently solved using linear algebra.”).


Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
With respect to the arguments regarding Brockway, the arguments are not persuasive. The arguments are not commensurate with the claims. Brockway, page 24, lines 25-30 reads, “SSF is used to detect high amplitude EMG artifact as large peaks present in multiple subcomponents simultaneously. A time window containing artifact can be identified by comparing a point-wise product of subcomponents or a cross-correlation of subcomponents to a threshold.” In other words, Brockway divides the electrical signals into segments, and detects evoked potentials when the amplitudes are greater than a threshold. Brockway detects locations of the peaks and valleys by using thresholds, which identifies evoked potentials, as well as key locations in the them. Claim one is essentially describing a basic signal-to-noise ratio calculation, and the arguments are not commensurate with the claims. Thus, the arguments are not persuasive. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      

/DEVIN B HENSON/Primary Examiner, Art Unit 3791